IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
ROBERT J. MEIZLIK,

              Petitioner,

v.                                                      Case No. 5D16-1624

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed June 17, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Robert Meizlik, Doral, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the order denying motion

for post-conviction relief rendered October 9, 2015, in Case No. 2006-CF-184, in the

Circuit Court in and for St. Johns County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


TORPY, COHEN, EDWARDS, JJ., concur.